USDC SDNY
DOCUMENT

U.S. Departr

United States || ELECTRONICALLY FILED

Southern Disi | DOC #: ;
DATE FILED: 5/19/2021

 

 

 

The Silvio J. Mollo 1
One Saint Andrew’s Plaza
New York, New York 10007

May 18, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. $136,096.57, et al.,21 Cv. 174 (AT)
Dear Judge Torres:

The Government respectfully writes, with the consent of counsel for the claimants, to
request that the Initial Pretrial Conference and all discovery in the above-captioned matter be
stayed because of a related criminal case. On April 21, 2021, Luis Toribio, a claimant in this
proceeding, was charged by complaint with one count of bank fraud, in violation of Title 18,
United States Code, Sections 1344 and 2. United States v. Toribio, 21 Mag. 4341. The defendant
was presented on May 13, 2021 and was released on bail. Jd., ECF No. 4.

The allegations in the criminal complaint significantly overlap with the allegations in the
forfeiture complaint filed in this matter. Accordingly, the parties jointly request a stay during the
pendency of the criminal proceedings, or until a party applies to lift the stay, so as not to
adversely affect the rights of Mr. Toribio or to interfere with the Government’s prosecution of
the criminal case. This is the second request for a stay.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

GRANTED.
SO ORDERED.

Dated: May 19, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
